Order filed February 23, 2012, Withdrawn, Appeal Reinstated and Order filed
March 1, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                   NO. 14-11-00795-CR
                                     ____________

                                CRAIG HARDY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                  On Appeal from County Criminal Court at Law No. 6
                                 Harris County, Texas
                            Trial Court Cause No. 1698495



                                       ORDER

       On February 23, 2012, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine whether appellant was entitled to proceed
without the payment of costs.

       Appellant has filed a motion to dismiss his appeal. Accordingly, our order of
February 23, 2012, is WITHDRAWN. The appeal is REINSTATED.

                                          PER CURIAM